Citation Nr: 1708705	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-18 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for chronic pain syndrome (not associated with depressive disorder with adjustment disorder), to include as secondary to a service-connected disability.  

2. Entitlement to rating higher than 10 percent for residuals of grade I acromioclavicular joint separation of the left shoulder with impingement syndrome prior to January 29, 2013 and 20 percent thereafter.  

3. Entitlement to a rating higher than 10 percent for gastroesophageal reflux disease (GERD) with gastritis.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had service in the U.S. Army Reserves, to include a period of active duty training from May 1986 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) dated in August 2010, October 2012, and March 2013.  In a rating decision in March 2013 the RO granted a 20 percent rating for residuals of grade I acromioclavicular joint separation of the left shoulder with impingement syndrome effective January 29 2013.  

In February 2012 the Veteran presented testimony at a Decision Review Officer hearing regarding his claim for a higher rating for the left shoulder disability.

The Veteran was formerly represented by the American Legion and in April 2015 revoked the representation.  In January 2017, he withdrew his request for a Board hearing.  

In a March 2014 rating decision, service connection was granted for depressive disorder with adjustment disorder and chronic pain syndrome.  A 70 percent rating was assigned under Diagnostic Code 9434 for Major Depressive Disorder.  However, notwithstanding that action, the Veteran had already perfected an appeal of his separate claim of entitlement to service connection for chronic pain syndrome, including as secondary to a service-connected disability.  See September 2013 Form 9 Appeal.  He contends that he has chronic pain syndrome as he suffers daily from pain that cannot be determined by a specific test.  See July 2012 statement.  He states that it is secondary to his service-connected left shoulder condition.  See March 2011 claim.  (It is also noteworthy that the Veteran's former representative in August 2016 submitted a brief, after the Veteran revoked the representation in April 2015, indicating that the Veteran's issues on appeal include service connection for chronic pain syndrome/fibromyalgia (musculoskeletal pain).)  Thus the Board has recharacterized the issue as service connection for chronic pain syndrome (not associated with depressive disorder with adjustment disorder), to include as secondary to a service-connected disability.  

The Board acknowledges that the Veteran perfected an appeal on the issues of entitlement to a rating higher than 70 percent for depressive disorder with adjustment disorder and chronic pain syndrome and entitlement to a total disability rating based on individual unemployability.  Neither issue has been certified to the Board because the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

In May 2013 a notice of disagreement (NOD) was received from the Veteran with the rating decisions denying service connection for chronic pain syndrome and a higher rating for GERD with gastritis.  In the NOD the Veteran also indicated that he was claiming service connection for neurological problems in his left arm, which the RO indicated was a new claim.  See handwritten notes on the May 2013 NOD.  Since the status of this claim is unclear, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to rating higher than 10 percent prior to January 29, 2013 and 20 percent thereafter for residuals of grade I acromioclavicular joint separation of the left shoulder with impingement syndrome and entitlement to a rating higher than 10 percent for GERD with gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1. The Veteran did not have active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2. Chronic pain syndrome (not associated with depressive disorder with adjustment disorder), is not currently shown.


CONCLUSION OF LAW

The criteria for service connection for chronic pain syndrome (not associated with depressive disorder with adjustment disorder) have not been met, and chronic pain syndrome is not currently shown.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See August 2012 VCAA correspondence.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, identified and relevant private treatment records, records from the Social Security Administration (SSA), claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

A Statement of the Case (SOC) addressing the claim was issued in August 2013.  Additional evidence was subsequently associated with the record.  Although a Supplemental Statement of the Case has not been issued following receipt of these records, the records are cumulative, duplicative or not pertinent to the Veteran's claim of service connection for chronic pain syndrome, the only issue being decided herein.  Thus, a waiver of initial RO consideration is not needed.  See 38 C.F.R. § 20.1304.

The Veteran also was afforded a VA examination in August 2012.  The Board finds the VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examination was based on a review of the claims file and the examiner provided an opinion with a supporting rationale.  

The Board acknowledges that the Veteran in September 2013 requested that an independent medical expert (IME) opinion be promulgated in this case.  However, as already noted, the Veteran was accorded a VA examination in August 2012, and a medical opinion was promulgated regarding his claim of entitlement to service connection for chronic pain syndrome.  For the reasons detailed below, the Board finds that this evidence is sufficient for a full and fair disposition of the case.  The issue on appeal is not found to have a level of medical complexity or controversy to warrant an IME.  See 38 C.F.R. § 20.901(d).  Consequently, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Service Connection 

Legal Criteria

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Analysis

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Court has also held that in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Service connection may also be established for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317 (a)(1)(i).  An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. 
 § 3.317(a)(1)(ii) . A qualifying chronic disability can be a chronic disability resulting from a medically unexplained chronic multisymptom illness that is defined by a cluster of signs of symptoms, such as fibromyalgia.  38 C.F.R. § 3.317 (a)(2)(i)(B)(2).  

In the instant case, the evidence does not show nor does the Veteran contend that he had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus the provisions in 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1)(i) are inapplicable.

The Veteran contends that he has chronic pain syndrome, secondary to the service-connected residuals of grade I acromioclavicular joint separation of the left shoulder with impingement syndrome.  See March 2011 claim.  He states that he has daily pain that cannot be determined by a specific test.  See statement on July 2012 Form 9 Appeal (for a higher rating for the left shoulder disability).  VA treatment records show that the Veteran had right sided flank pain, low back pain, and left shoulder pain.  See, e.g., June 2012 VA treatment records.

On an August 2012 VA Compensation and Pension Examination report, the examiner, Dr. S.E.K., acknowledged that the Veteran is receiving treatment at the orthopedic treatment clinic at the Memphis VA Medical Center for left rotator cuff impingement and noted that he experiences intermittent pain from this condition but is able to perform activities of daily living and has had at least partial temporary improvement from the treatments he received.  Dr. S.E.K. opined that the Veteran has pain from a defined condition (left rotator cuff impingement).  He specified that the Veteran does not meet the diagnostic criteria for chronic pain syndrome as defined by Frontera Essentials of Physical Medicine and Rehabilitation, which includes intractable pain for 6 months, lack of a clear relationship to an organic disorder, limited daily activities secondary to pain, and unsuccessful treatments.

The August 2012 VA opinion is highly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the Veteran's medical history and relevant longitudinal complaints in proffering her opinion.  This opinion is uncontroverted by the other competent evidence of record.  

As for the Veteran's lay assertions that he has chronic pain syndrome, to include as secondary to his service-connected left shoulder disability, the Veteran is competent to report that which he has personally experienced, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A diagnosis of chronic pain syndrome is generally not diagnosed by readily identifiable features and it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's lay statement that he has chronic pain syndrome lacks competency.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

Moreover, the Veteran's opinion that he has chronic pain syndrome is outweighed by the August 2012 VA examiner's opinion establishing that he does not have such disability.  A diagnosis of chronic pain syndrome is a complex medical matter beyond the ken of a layperson and in this regard, a medical professional has greater skill.  Id.  As the Veteran's statements and opinion regarding the presence of a disability diagnosed as chronic pain syndrome are not competent the matter of whether they are credible is not reached.  

In sum, the evidentiary requirement of demonstrating a current disability has not been satisfied.  There is no doubt of material fact to be resolved in the Veteran's favor, and the claim of service connection for chronic pain syndrome must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for chronic pain syndrome (not associated with depressive disorder with adjustment disorder), to include as secondary to a service-connected disability is denied.  


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that the issues for higher rating for residuals of grade I acromioclavicular joint separation of the left shoulder with impingement syndrome and GERD with gastritis must be remanded for further development.  The Board regrets the delay associated with this remand, however a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, the Veteran was last afforded a VA examination for his left shoulder in May 2015.  The Court in Correia v. McDonald, 28 Vet. App. 158 (2016)) has emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Such findings were not completely provided in the May 2015 VA examination in evaluating the range of motion of the Veteran's left shoulder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, on remand the Veteran should be afforded a VA examination for his left shoulder that complies with the holding in Correia.

Second, as for the Veteran's claim for a higher rating for GERD with gastritis the Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  The Veteran's last examination of record was in March 2013 and subsequent evidence shows that his disability may have increased in severity since the March 2013 VA examination.  


On VA examination in March 2013, the Veteran did not have dysphagia and melena.  However, in September 2013, the Veteran stated he experienced ongoing problems swallowing and had blood in his stool.  VA treatment records in January 2017 indicated that his GERD symptoms were not controlled and his medication was changed.  Thus, under the duty to assist, a new VA examination is necessary to determine the current level of severity of the Veteran's service-connected GERD with gastritis.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of grade I acromioclavicular joint separation of the left shoulder with impingement syndrome.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be performed.  

a.) The examiner should set forth all current complaints and findings pertaining to the left shoulder disability.  Range-of-motion and repetitive motion studies should be performed and should be expressed in degrees.  The examiner must determine any range of motion movements that are painful on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing.  Findings of the opposite (right) shoulder must also be included, unless the examiner states that the right shoulder is damaged (abnormal).  

In conducting left shoulder range of motion studies, the examiner should specifically include forward flexion and abduction and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  

The examiner must also comment on the presence or absence of ankylosis, dislocations, malunion and nonunion of the clavicle and scapula or humerus, as well as any other impairment of the humerus to include recurrent dislocation at the scapulohumeral joint, fibrous union or flail shoulder.  

b.) To the extent possible, the examiner is asked to provide retrospective commentary on the Veteran's level of left shoulder disability during the appeal period, to include VA examinations dated in May 2010, February 2013, and May 2015, and to comment on the range of motion movements that would be painful on passive use, in weight-bearing and non-weight-bearing.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

2. The Veteran should be afforded a VA examination to ascertain the current severity of his service-connected GERD with gastritis.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner must indicate whether the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  He or she should also note if the disability is manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  The examiner should also state whether there are multiple small eroded or ulcerated areas and symptoms; or severe hemorrhages, or large ulcerated or eroded areas.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.


3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


